Citation Nr: 1008711	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  90-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for Briquet's syndrome, to include the issue of 
entitlement to a separate initial rating for Briquet's 
syndrome as of May 29, 1990.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in April 2009 for further evidentiary and 
procedural development.  For reasons discussed in more detail 
below, the Board finds such development was accomplished and 
that it may now proceed with a decision at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Symptomatology associated with the Veteran's service-
connected Briquet's syndrome is not duplicative of 
symptomatology associated with his service-connected 
posttraumatic stress disorder.

2.  Symptomatology associated with the Veteran's Briquet's 
syndrome is duplicative and overlapping of symptomatology 
associated with service-connected fibromyalgia.

3.  The Veteran's Briquet's syndrome is manifested for the 
period from May 3, 1985, to November 30, 1992, by somatic 
complaints including headaches, stiffness and soreness of the 
muscles, weakness in the upper and lower extremities, chronic 
fatigue, blurred and tunnel vision, abdominal distress with 
alternating constipation and diarrhea, low energy, and 
difficulties with memory and concentration, which result in 
no more than considerable industrial impairment.

4.  The Veteran's Briquet's syndrome and fibromyalgia are 
manifested for the period from November 30, 1992, to October 
12, 1993, by somatic complaints including headaches, 
stiffness and soreness of the muscles, weakness in the upper 
and lower extremities, chronic fatigue, blurred and tunnel 
vision, abdominal distress with alternating constipation and 
diarrhea, low energy, and difficulties with memory and 
concentration, which result in no more than considerable 
industrial impairment.


5.  The Veteran's Briquet's syndrome and fibromyalgia are 
manifested for the period from October 12, 1993, through the 
present, by somatic complaints including headaches, stiffness 
and soreness of the muscles, weakness in the upper and lower 
extremities, chronic fatigue, blurred and tunnel vision, 
abdominal distress with alternating constipation and 
diarrhea, low energy, and difficulties with memory and 
concentration, which result in no more than severe impairment 
in the ability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent for Briquet's syndrome have been met for the period 
of the appeal from May 3, 1985, to November 30, 1992.  38 
U.S.C.A. §§ 1155, 5107 (West 1992); 38 C.F.R. §§ 4.129, 
4.130, 4.132, Diagnostic Code 9402 (effective prior to 
November 7, 1996).

2.  The criteria for an initial disability rating of 50 
percent for Briquet's syndrome and fibromyalgia have been met 
for the period of the appeal from November 30, 1992, to 
October 12, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 1992); 38 
C.F.R. §§ 4.129, 4.130, 4.132, Diagnostic Code 9402 
(effective prior to November 7, 1996).

3.  The criteria for an initial disability rating of 70 
percent for Briquet's syndrome and fibromyalgia have been met 
for the period of the appeal as of October 12, 1993.  38 
U.S.C.A. §§ 1155, 5107 (West 1992); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.132, Diagnostic Codes 9402 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.126, 4.130, Diagnostic 
Code 9421 (effective as of November 7, 1996); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (effective as of May 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Ideally, the notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Because this case began prior to the passage of VCAA, notice 
to the Veteran was not sent in this case until later in the 
claims process.  However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice are, 
as in this case, not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  

Review of the claims file reflects that letters were sent to 
the Veteran in July 2005 and March 2006 informing him of the 
requirements needed to establish entitlement to service 
connection for Briquet's syndrome, including the evidence and 
information necessary to establish a disability rating and an 
effective date should service connection be awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  They 
also requested that the Veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

Since the issue in this case (entitlement to a higher initial 
rating) is a downstream issue from that of service 
connection, additional VCAA notice is not required.  Id. at 
491; VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, although 
this notice was sent to the Veteran after the initial 
adjudication of his claim for service connection for 
Briquet's syndrome, both notices were provided prior to the 
assignment of an initial disability rating in July 2006.  
Thus, absent any specific contention by the Veteran that he 
has been prejudiced by the timing of these letters, the Board 
finds no prejudice in proceeding with the current appeal.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (held that 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim, the burden of proving harmful error 
must rest with the party raising the issue).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
this claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records, including records from the 
Social Security Administration.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

The Veteran has undergone a number of VA psychiatric, muscle, 
and fibromyalgia examinations since filing a claim for 
service connection for Briquet's syndrome.  As discussed 
further below, these examinations discuss psychiatric 
symptoms, somatic complaints, and physical findings 
associated with his service-connected fibromyalgia, Briquet's 
syndrome, and posttraumatic stress disorder (PTSD) and, when 
possible, attempt to discern which symptoms are attributable 
to which disability.  Most recently, the Board directed the 
agency of original jurisdiction to obtain an additional 
examination(s) which evaluated the severity of Briquet's 
syndrome as well as an opinion as to whether the Veteran's 
fibromyalgia or Briquet's syndrome was the dominant aspect of 
his disability.  See Board Remand dated in April 2009.  

The record reflects that the Veteran underwent mental 
disorder and rheumatology examinations in September 2009.  
Both examination reports indicate that the claims file was 
reviewed in addition to an interview with the Veteran and a 
complete examination.  To the extent possible, both examiners 
described those symptoms attributable to the Veteran's 
Briquet's syndrome; they also discussed whether the 
predominant disability was his psychiatric or physical 
condition.  In light of the thoroughness of these examination 
reports and the fact that they adequately responded to the 
questions posed by the Board in its April 2009 remand, the 
Board finds that the Veteran was provided with examinations 
that are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate).  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
April 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

Procedural Background

By way of history, the Veteran filed a claim for a disorder 
which his physicians had yet to diagnosis that was received 
by the RO on May 3, 1985.  The Veteran explained that 
although he could not identify the disability, he had 
experienced the symptoms associated with the disability since 
service and that he was presently hospitalized for this 
disability at a VA Medical Center.  In October 1985 the RO 
denied service connection for a physiological disorder (also 
characterized as sleep attacks and depression); the Veteran 
perfected an appeal as to this rating decision; the issue was 
later recharacterized as entitlement to service connection 
for Briquet's syndrome (also known as a somatization 
disorder).  

In a May 2006 decision, the Board granted the Veteran's 
appeal for service connection for Briquet's syndrome.  In 
awarding service connection, the Board noted that the 
Veteran's claim was complicated by the fact that service-
connection was awarded by the Board in May 2006 for 
fibromyalgia and that this disability has symptomatology 
similar to Briquet's syndrome.  In short, the Board concluded 
that the symptoms demonstrated during service could 
reasonably be attributed to either Briquet's syndrome or 
fibromyalgia, and that since a competent VA examiner had 
established these as separate disabilities in February 2006, 
service connection was also appropriate for Briquet's 
syndrome.  

The RO implemented the Board's May 2006 decision in a July 
2006 rating decision and awarded service connection for 
Briquet's syndrome.  However, rather than consider rating 
Briquet's syndrome in conjunction with the Veteran's service-
connected fibromyalgia, the RO rated it in conjunction with 
his service-connected PTSD under Diagnostic Code 9411.  The 
Veteran has appealed this rating decision, asserting that the 
manifestations of Briquet's syndrome and PTSD are not 
similar, and that Briquet's syndrome should be assigned a 
separate rating pursuant to Diagnostic Code 9499-9402.  See, 
e.g., Notice of Disagreement received in September 2006.

Addressing the Issue of Pyramiding

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as 'pyramiding,' is to be avoided.  38 C.F.R. § 4.14 
(2009).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that with regards to whether the Veteran's 
Briquet's syndrome "overlaps" with his service-connected 
PTSD, general medical information appears to support his lay 
assertion.  In this regard, Briquet's syndrome is considered 
to be a somatization disorder, and the Merck Manual states 
that a somatization disorder is characterized by multiple 
physical complaints (e.g., pain, gastrointestinal, sexual, 
and neurologic symptoms) over several years that cannot be 
explained fully by a physical disorder.  Conversely, PTSD 
involves recurring, intrusive recollections of an 
overwhelming traumatic event.  The pathophysiology of the 
disorder is incompletely understood, but symptoms include 
avoidance of stimuli associated with the traumatic event, 
nightmares, and flashbacks.  See also Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  There is no mention of physical complaints.  

In addition to the above medical treatise information, the 
Board finds that the competent evidence of record establishes 
that the symptomatology attributable to the Veteran's 
service-connected Briquet's syndrome is distinct from his 
service-connected PTSD.  As discussed further below, the 
Veteran's Briquet's syndrome has been manifest to various 
degrees throughout this appeal by subjective somatic 
complaints such as headaches, stiffness and soreness of the 
muscles, weakness in the upper and lower extremities, chronic 
fatigue, blurred and tunnel vision, abdominal distress with 
alternating constipation and diarrhea, low energy, and 
difficulties with memory and concentration.  See, e.g., VA 
Discharge Summaries dated in August 1984 and February 1995; 
Dr. L.L.S. Treatment Records dated from 1987 through 1990; VA 
Examination Reports dated in September 1985, July 1993, March 
1999, October 2002, September 2009.  Conversely, 
symptomatology including depression, nightmares, irritability 
and anger outbursts, low self-esteem, intrusive memories, 
distress when exposed to events similar to stressors, 
diminished interest in normal activities, detachment from 
others, restricted affect, and hypervigilance have been 
attributed to service-connected PTSD.  See, e.g., VA Mental 
Disorder Examination Reports dated in October 2002, December 
2005, and September 2009.  

The Board acknowledges that more often than not 
symptomatology associated with separately diagnosed 
psychiatric disabilities is overlapping and therefore cannot 
be definitively attributed to one specific diagnosed 
disability.  However, there is nothing in VA law or 
regulations which expressly prohibits the Board from 
assigning separate disability ratings to separately diagnosed 
service-connected psychiatric disabilities when the 
symptomatology associated with each and its effects on the 
Veteran's social and occupational impairment differs.  The 
aforementioned evidence demonstrates that the effect of the 
Veteran's somatic complaints associated with his Briquet's 
syndrome is distinct and separate from the effect of his 
emotional issues including anger, isolation, and depression, 
associated with his PTSD.  See Letter from Dr. L.L.S. dated 
in November 1988 (Briquet's syndrome is a biologically-based 
psychiatric disorder and not a psychological or emotional 
problem).  See also 38 C.F.R. § 4.130 (1985) (the severity of 
psychiatric disability is based upon actual symptomatology as 
it affects social and industrial adaptability).  

Therefore, as a matter of law, the Veteran is entitled to 
separate psychiatric disability ratings for service-connected 
PTSD and Briquet's syndrome.  See Esteban, 6 Vet. App. at 
261-62; 38 C.F.R. § 4.14.  As an aside, the Board observes 
that the RO did not increase the disability rating(s) 
assigned to PTSD when service connection for Briquet's 
syndrome was added.  Thus, the Board's decision to separately 
rate Briquet's syndrome would not appear to have any impact 
on the current ratings assigned to PTSD.  

While the Board has concluded that the Veteran's PTSD and 
Briquet's syndrome should be rated separately, its discussion 
regarding pyramiding does not end here.  In this regard, the 
Veteran is presently in receipt of a 20 percent disability 
rating, effective from November 30, 1992, for fibromyalgia.  
As discussed above, service connection was awarded for 
Briquet's syndrome based on the fact that symptoms 
demonstrated during and since service could reasonably be 
attributed to either Briquet's syndrome or fibromyalgia, and 
that since service connection was already in effect for 
fibromyalgia, service connection was also appropriate for 
Briquet's syndrome.  See also Attorney's Brief dated in 
October 2001.  

The Board has once again reviewed the competent medical and 
lay evidence of record and while acknowledging that the 
Veteran has separately diagnosed disabilities of fibromyalgia 
and Briquet's syndrome, it finds that these disabilities are 
manifested by the same symptomatology.  In support of its 
finding, the Board notes the numerous treatment records and 
VA examination reports which have attributed subjective 
complaints of headaches, fatigue, muscle soreness, weakness, 
chronic pain, abdominal distress, vision problems, etc., to 
fibromyalgia and/or Briquet's syndrome.  

Perhaps most relevant to its determination, however, is 
medical evidence which reflects the assignment of these 
diagnoses to the same symptomatology following thorough 
clinical evaluation.  In this regard, the Veteran was 
hospitalized at the VA in February 1995 for evaluation of 
complaints of chronic muscle aches and fatigue.  The 
discharge summary reflects that following a complete work-up 
by neurology, orthopedics, rheumatology, and psychiatry, 
physicians questioned whether the Veteran met the clinical 
criteria for fibromyalgia; psychiatry's impression was a 
somatization disorder, and this was the primary discharge 
diagnosis.  Shortly thereafter, in June 1995, the Veteran was 
hospitalized at a different VA facility for evaluation of 
complaints of fatigue, loss of balance, poor memory, cramps, 
spasms, and bruising.  Although the findings of the February 
1995 hospitalization were noted, evaluation by rheumatology 
confirmed a diagnosis of fibromyalgia and psychiatry did not 
feel that they were able to make a definitive diagnosis or 
confirm his existing diagnosis of somatization disorder.  

In Brady v. Brown, 4 Vet. App. 203 (1993), the Court faced 
the issue of whether a veteran may receive separate ratings 
for a psychiatric disorder and physical symptoms associated 
with the disorder.  The Board denied separate ratings, 
concluding that rating the conditions separately would 
compensate the veteran twice for the same disorder.  Id. at 
205-06.  The Court interpreted 38 U.S.C. § 1155 as implicitly 
containing the concept that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity" and would constitute pyramiding.  Id. at 
206.  The opinion further stated that the VA cautioned 
against this "pyramiding of disabilities" in 38 C.F.R. § 
4.14.  Id.

The Court in Brady then applied 38 C.F.R. § 4.132, Diagnostic 
Codes 9500-11, Note (2) (1993), another exception to the rule 
that all disabilities are to be rated separately, which 
states: 

When two diagnoses, one organic and the other 
psychological or psychoneurotic, are presented 
covering the organic and psychiatric aspects of a 
single disability entity, only one percentage 
rating will be assigned under the appropriate 
diagnostic code determined by the rating board to 
represent the major degree of disability.  

Based on this application, the Court concluded that the 
Board's determination that the veteran's physical symptoms 
were manifestations of his psychiatric disorder, and thus may 
not be rated twice, was not clearly erroneous.  Brady, 4 Vet. 
App. at 206-07.

The Board acknowledges that the facts of the current appeal, 
while not identical, are relatively similar to the facts in 
Brady.  In this regard, the Veteran is service-connected for 
a psychiatric disorder manifested by subjective physical 
complaints and the Board is tasked with rating these 
manifestations accordingly.  According to the holding in 
Brady, he may not be assigned separate ratings for his 
Briquet's syndrome and the physical symptoms attributable to 
this disability.  Id. at 205-06.  Moreover, given that he is 
also in receipt of service connection for a physical disorder 
based on these same symptoms, namely, fibromyalgia, the Board 
must determine which represents the more dominant aspect of 
the condition and rate it accordingly.  See 38 C.F.R. § 
4.132, Diagnostic Code 9402, Note (4) (1985); 38 C.F.R. 
§ 4.126(d) (2009).  See also 61 Fed. Reg. 52695 (Oct. 8, 
1996).  

Rating Briquet's Syndrome

The Veteran's service-connected Briquet's syndrome was 
initially rated pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9499-9402 (1985).  Diagnostic Code 9499 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.132.  See 38 C.F.R. 
§§ 4.20, 4.27 (2009).  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2009).  In the 
present case, the Veteran's Briquet's syndrome has been rated 
as analogous to a conversion disorder or psychogenic pain 
disorder.

The schedular criteria for rating mental disorders were 
amended during the pendency of the Veteran's appeal; such 
amendment is effective November 7, 1996.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996).  In rating cases such as this one, 
where the rating criteria is amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should a higher rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  
VAOPGCPREC 3-2000.  Therefore, as the Veteran's claim was 
pending at the time of the November 1996 regulatory 
amendments, he is entitled to the application of the criteria 
most favorable to his claim.  See Swann v. Brown, 5 Vet. App. 
229, 232 (1993) (recognizing that where law is amended during 
pendency of appellant's claim, most favorable version 
applies).  However, application of the amended criteria may 
not be applied prior to the date of amendment.  

According to Diagnostic Code 9402, a 30 percent disability 
rating is warranted when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent disability rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent disability rating is warranted when on 
of the following conditions apply: the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9402 (1985) (repealed 
effective November 7, 1996).  See also Johnson v. Brown, 7 
Vet. app. 95 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (now known as the United States 
Court of Appeals for Veterans Claims) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial adaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 2002).  

Due to the complexity of the present case, including the 
consideration of various versions of multiple diagnostic 
criteria, the Board has attempted to organize its analysis in 
a way that clearly explains its decision.  As will be 
discussed in detail below, this decision is based on both the 
lay and medical evidence of record throughout this appeal.  
In sum, the Board finds that the Veteran is entitled to no 
more than a 50 percent disability rating for Briquet's 
syndrome from May 3, 1985, to November 30, 1992; no more than 
a 50 percent disability rating for Briquet's syndrome and 
fibromyalgia from November 30, 1992, to October 12, 1993; 
and, no more than a 70 percent disability rating for 
Briquet's syndrome and fibromyalgia from October 12, 1993, 
through the present.  These staged ratings are being assigned 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9499-9402 
(effective prior to November 7, 1996).  

As discussed above, the Veteran's Briquet's syndrome has been 
manifested since service by a series of somatic complaints 
including headaches, stiffness and soreness of the muscles, 
weakness in the upper and lower extremities, chronic fatigue, 
blurred and tunnel vision, abdominal distress with 
alternating constipation and diarrhea, low energy, and 
difficulties with memory and concentration.  See, e.g., 
Veteran's Statement received in September 1984; Dr. L.L.S. 
Treatment Records dated from 1987 through 1990; VA Discharge 
Summaries dated in February 1995 and June 1995; VA 
Examination Reports dated in July 1993, March 1999, October 
2002, October 2005, and September 2009.  The severity of 
these complaints has fluctuated throughout this appeal based 
upon the varying success of treatment such as tranquilizers, 
steroids, anti-inflammatories, and anti-anxiety medications.  
However, the impact of these complaints on the Veteran's 
industrial adaptability remained fairly stable until October 
12, 1993.  

The record reflects that the Veteran has completed two 
associate degrees in machine technology and that his primary 
occupation since separating from military service has been a 
machinist.  A job history associated with the Veteran's 
Social Security Administration (SSA) file indicates that he 
held a number of machinist jobs between service and 1983; he 
was either laid off from these jobs or quit.  Beginning in 
1985, the Veteran continued to hold full-time positions 
ranging from a few weeks to five years; however, he was fired 
from each of these positions.  There is also evidence of 
record that the Veteran attended school during the late-
1980s.  See Dr. L.L.S. Treatment Records.  The Veteran 
submitted a statement which was received by the RO on October 
12, 1993, which indicated that he had been fired.  
Thereafter, in April 1994, the Veteran began part-time work 
at McDonalds; the restaurant was owned by a family friend and 
the Veteran was given concessions which allowed him to hold 
this position.

It is noteworthy to mention that the evidence of record 
demonstrates that the Veteran was not without employment for 
any significant period of time between May 1985 and October 
1993.  Additionally, it does not appear that he often missed 
work as a result of the physical complaints associated with 
Briquet's syndrome (and fibromyalgia).  For example, in June 
1989, the Veteran reported that he had missed only one and 
one-half days of work since starting a new job in late-1988.  
Dr. L.L.S. Treatment Record dated in June 1989.  And while 
Dr. L.L.S. indicated in a March 1988 letter that the 
Veteran's somatization disorder could be characterized as 
"severe," it was noted that the Veteran was still 
functioning at a "fairly good level, but intermittently."  

The Board acknowledges that the above disability picture does 
not appear to rise above psychoneurotic symptoms of such 
severity as to 'result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.'  However, relevant to the 
Board's determination, the record also contains a number of 
lay statements from the Veteran that his employment for the 
period from May 1985 to October 1993 is for positions for 
which he is overqualified.  In this regard, the Veteran 
testified at a May 1990 RO hearing that he is doing the job 
of a high school graduate despite having two degrees in 
machine technology.  He also indicated in a September 1988 
written statement that he is no longer employable as a 
machinist because his medications prevent him from working 
around machines.  Finally, Dr. L.L.S. indicated in a March 
1988 statement that the Veteran's Briquet's syndrome affects 
his manual dexterity, memory, and concentration, thereby 
preventing him from functioning consistently above the lowest 
pay level.  See also Dr. E.M.P. Treatment Record dated in 
March 1985 (the Veteran's wife reported that he functions a 
"low level" without Ritalin due to excessive fatigue).  

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  Id.  The provisions of 38 C.F.R. § 4.130 
provided that the rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
Id.  It was for this reason that great emphasis was placed 
upon the full report of the examiner's description of actual 
symptomatology.  Id.

In the present case, it appears that despite maintaining 
nearly full-time employment, the Veteran was employed well 
below his educational and professional experience levels.  
Moreover, it appears that this reduction in earning capacity 
was the direct result of symptomatology associated with his 
service-connected somatization disorder, as evidenced by the 
opinions of his treating physician, Dr. L.L.S.  Without more 
definitive information as to the actual loss in earnings, it 
is difficult to know whether the reduction in reliability, 
flexibility, and efficiency rose to the level of considerable 
industrial impairment.  However, in light of Dr. L.L.S.'s 
opinion that the Veteran's somatization disorder was 
"severe," and with consideration of the benefit-of-the-
doubt rule, the Board finds that the evidence is at the very 
least in relative equipoise as to the issue of whether the 
Veteran's somatization disorder (Briquet's syndrome) was 
characterized by psychoneurotic symptoms resulting in 
considerable industrial impairment as of May 3, 1985.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veteran submitted a statement which was received on 
October 12, 1993, which indicated that he had once again been 
fired from a position in the field of machinery.  Thereafter, 
in April 1994, the Veteran began a part-time job at a 
McDonalds restaurant.  In December 1994, the Veteran's 
employer submitted a written statement indicating that the 
Veteran was hired to complete simple tasks, such as toasting.  
He also noted that due to his association with the Veteran 
through church, the Veteran's inability to arrive on time or 
adequately complete complex tasks due to memory and 
concentration problems were overlooked.  A follow-up letter 
was received in December 1995 in which the Veteran's employer 
indicated that the Veteran was visibly exhausted at the end 
of a four and one-half hour shift and could not complete more 
hours.  See also VA Examination Report dated in July 1998 
(Veteran reports that part time work at McDonalds is still 
difficult due to his physical complaints).

The Board is of the opinion that the above evidence reflects 
some increase in the severity of the Veteran's condition.  In 
this regard, he was previously able to find full-time 
employment in the area of machinery, though not necessarily 
as a machinist.  However, following his termination in late 
1993 it appears that he was unable to obtain employment 
without the compassion of a family acquaintance.  Moreover, 
the evidence indicates that his somatic complaints had 
worsened to a point where he was no longer able to be 
employed on a full-time basis.  In light of the foregoing, 
the Board concludes that the Veteran's Briquet's syndrome and 
fibromyalgia meets the criteria for a 70 percent disability 
rating pursuant to Diagnostic Code 9402 as of October 12, 
1993.  This date represents the earliest evidence that the 
Veteran was terminated from his last machinery job; affording 
all reasonable doubt in favor of the Veteran, the Board will 
therefore assume that the above-discussed increase in 
severity precipitated his termination.  

While the Board finds the increase in the severity of the 
Veteran's Briquet's syndrome and fibromyalgia is sufficient 
to warrant an increased rating as of October 12, 1993, none 
of the criteria for a 100 percent schedular disability rating 
have been met.  Thus, no more than a 70 percent disability 
rating is warranted.  More specifically, the competent 
evidence fails to demonstrate that the Veteran's Briquet's 
syndrome and fibromyalgia has affected his social 
relationships such that he is in virtual isolation in the 
community.  There is also no indication that his somatic 
complaints have affected his perception of reality or 
resulted in any explosions of aggressive energy.  As 
discussed earlier, there is evidence of irritability and 
anger problems, but such symptoms have been associated with 
his service-connected PTSD and not with Briquet's syndrome or 
fibromyalgia.  Finally, while there is evidence that there is 
severe impairment in his ability to obtain or retain 
employment, he has not demonstrated that he is unable to 
obtain or retain employment.  It is clear that he requires 
certain concessions from an employer to retain employment, 
but he appears to be able to complete a minimal level of 
required tasks such that he has not been terminated from his 
position at McDonalds.  

The Board acknowledges that the Veteran has been found 
totally disabled by the SSA as of May 1993 and that such 
finding tends to support a 100 percent schedular disability 
rating.  See SSA Disability Determination dated in January 
1996.  However, while the VA is required to consider the 
SSA's findings, it is not bound by their conclusions; 
adjudication of VA and Social Security claims is based on 
different laws and regulations.  Furthermore, the SSA held 
the Veteran to be disabled as a result of multiple 
disabilities, including fibromyalgia, PTSD, and a left leg 
disability, and not just Briquet's syndrome and fibromyalgia.  
See SSA Decision dated in January 1996.  

Additional Considerations

In Brady v. Brown, 4 Vet. App. 203 (1993), the Court 
acknowledged that situations may arise in which service 
connection is established, but the nature of the medical 
evidence is such that reasonable arguments may be made for 
rating the disability under two or more diagnostic codes.  In 
such an event, the Board must weigh the evidence and make an 
informed choice as to which diagnostic code provides the most 
appropriate method for rating.  Id.  

The Veteran's Briquet's syndrome, diagnosed in the mid-1980s, 
represents a psychiatric disability characterized by multiple 
physical complaints which cannot be explained fully by a 
physical disorder.  This understanding of the Veteran's 
disability is further complicated by the fact that he has 
been diagnosed with fibromyalgia, a physical condition 
manifested by pain and stiffness in the muscles and joints 
that is either diffuse or has multiple trigger points.  See 
Dorland's Illustrated Medical Dictionary, 697 (30th ed. 
2003).  As previously discussed, these symptoms are 
duplicative of the complaints attributable to Briquet's 
syndrome; thus, separate ratings may not be assigned.  

In an effort to determine how to appropriately rate the 
Veteran's overlapping physical and psychiatric disabilities, 
the Board requested a medical opinion in its April 2009 
remand as to the issue of whether the Veteran's Briquet's 
syndrome or fibromyalgia represented the dominant disability 
picture.  The Veteran was evaluated by both a psychologist 
and a rheumatologist in April 2009.  Following a review of 
the claims file and an examination, the psychologist 
concluded that the Veteran's subjective physical complaints 
substantially represent his underlying psychiatric disorder.  
Similarly, despite evidence of multiple tender points, the 
rheumatologist opined that some of the Veteran's claimed 
symptoms of pain, sleep disturbance, and fatigue could be 
explained, in part, on the basis of his psychiatric issues.  

Under these circumstances, and with consideration of evidence 
previously discussed, the Board finds that the Veteran's 
subjective physical complaints and objective findings of 
tender trigger points are more appropriately rated pursuant 
to the diagnostic criteria applicable to the Veteran's 
psychiatric condition, Briquet's syndrome, rather than 
diagnostic criteria applicable to his physical condition, 
fibromyalgia.  See Brady, 4 Vet. App. at 206.  See also 
38 C.F.R. § 4.130 (prior to November 7, 1996); 38 C.F.R. 
§ 4.126(d) (as of November 7, 1996).  Such decision reflects 
medical evidence which suggests that his psychiatric 
disability is more prominent; it is also more favorable to 
the Veteran.  In this regard, a higher rating would not be 
assignable for the Veteran's physical complaints because the 
competent medical evidence does not contain objective 
confirmation of chronic limitation of motion, muscle 
impairment, vision problems, or other neurological findings 
associated with his somatic complaints.  Furthermore, the 
diagnostic criteria applicable to fibromyalgia, effective as 
of May 7, 1996, provide for no more than a 40 percent maximum 
schedular disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2009).  Thus, Diagnostic Code 9402 provides for 
the highest disability rating possible.  

Finally, the Board has considered whether the evidence of 
record demonstrates entitlement to a rating in excess of 70 
percent as of November 7, 1996, pursuant to the new rating 
criteria applicable to mental disorders.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-03; VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (April 10, 2000); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).  
However, as of November 7, 1996, a 100 percent disability 
rating requires evidence of total occupational and social 
impairment, due to such symptoms as: persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name.  As previously discussed, the evidence of record 
does not demonstrate total occupational impairment due solely 
to Briquet's syndrome and fibromyalgia at any point during 
this appeal.  In this regard, the Veteran managed to maintain 
some employment, albeit part-time low-wage work, as of April 
1994.  See also 38 C.F.R. § 4.1 (2009) (the purpose of the 
Rating Schedule is to compensate for decreases in earning 
capacity due to service-connected disabilities).  

The Board has also considered whether any alternate 
diagnostic codes, as in effect at any period of this appeal, 
afford the Veteran a higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there are no 
other relevant Code sections for consideration under 38 
C.F.R. § 4.71a, 38 C.F.R. § 4.130 (as of November 7, 1996), 
or 38 C.F.R. § 4.132 (prior to November 7, 1996).  

Similarly, the Board has considered whether the record raises 
the matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2009) or entitlement to a total disability 
rating based on individual unemployability.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  With regards to the 
latter issue, however, the Board notes that it need not 
consider this issue because the Veteran has already been 
awarded TDIU.  As for the matter of extra-schedular 
disability ratings, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  See also Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Pertinent to the Board's determination, the criteria 
contained in the Rating Schedule pertaining to the Veteran's 
Briquet's syndrome focus less on the specific symptoms and 
somatic complaints than on the overall effect of his physical 
complaints on his occupational and social impairment in 
assigning a disability.  Thus, the Board is satisfied that 
the Rating Schedule adequately addresses the functional 
impairment and symptomatology associated with this disability 
and any loss in earning capacity.  Cf. Smallwood v. Brown, 10 
Vet. App. 93, 97-8 (1997) (the Board was required to consider 
whether referral for an extra-schedular rating was warranted 
where a medical examiner stated that a foul-smelling odor 
related to the veteran's osteomyelitis precluded employment 
in a confined space with other workers).  

Moreover, as previously discussed, the Veteran has been able 
to maintain some level of employment throughout most of this 
appeal.  And while there is evidence of unemployability, it 
is attributable to his entire disability picture, which 
includes other physical and psychiatric disabilities.  Under 
these circumstances, referral for extra-schedular 
consideration is therefore not warranted.  Thun, 22 Vet. App. 
at 116; 38 C.F.R. § 3.321(b)(1).

Conclusion

In sum, the Board finds that the competent evidence of record 
demonstrates that the Veteran's Briquet's syndrome is 
manifested by subjective complaints including headaches, 
stiffness and soreness of the muscles, weakness in the upper 
and lower extremities, chronic fatigue, blurred and tunnel 
vision, abdominal distress with alternating constipation and 
diarrhea, low energy, and difficulties with memory and 
concentration, which result in no more than considerable 
impairment as of May 3, 1985.  Effective November 30, 1992, 
the Veteran is entitled to one disability rating for service-
connected Briquet's syndrome and fibromyalgia as such 
disabilities are manifested by the same symptomatology.  
Finally, the competent evidence as of October 12, 1993, 
indicates an increase in the effects of the Veteran's 
disability picture on his occupational impairment.  As such, 
the Board is of the opinion that the evidence supports an 
increase in his disability rating as of October 12, 1993, but 
no earlier.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)

ORDER

A 50 percent initial disability rating is assigned for 
Briquet's syndrome from May 3, 1985, to November 30, 1992.

A 50 percent initial disability rating is assigned for 
Briquet's syndrome and fibromyalgia from November 30, 1992, 
to October 12, 1993.

A 70 percent initial disability rating is assigned for 
Briquet's syndrome and fibromyalgia from October 12, 1993, 
through the present. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


